Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

 

 

 

 

TERM LOAN FACILITY CREDIT AGREEMENT

($6,000,000,000)

 

Dated as of September 8, 2017

 

among

 

GILEAD SCIENCES, INC.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

and

 

The Other Lenders Party Hereto

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

22

1.03

Accounting Terms

23

1.04

Rounding

23

1.05

Times of Day

23

 

 

 

ARTICLE II THE COMMITMENT AND CREDIT EXTENSIONS

24

 

 

 

2.01

The Loans

24

2.02

Borrowing, Conversions and Continuations of Loans

25

2.03

Prepayments

26

2.04

Optional Termination or Reduction of Commitments Prior to the Closing Date

26

2.05

Repayment of Loans

27

2.06

Interest

27

2.07

Ticking Fees

28

2.08

Computation of Interest and Fees

28

2.09

Evidence of Debt

29

2.10

Payments Generally; Administrative Agent’s Clawback

29

2.11

Sharing of Payments by Lenders

31

2.12

Defaulting Lenders

32

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

33

 

 

 

3.01

Taxes

33

3.02

Illegality

36

3.03

Inability to Determine Rates

37

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

37

3.05

Compensation for Losses

39

3.06

Mitigation Obligations; Replacement of Lenders

39

3.07

Survival

39

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING

40

 

 

 

4.01

Conditions Precedent to Effectiveness

40

4.02

Conditions Precedent to Borrowing

40

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

42

 

 

 

5.01

Existence, Qualification and Power

42

5.02

Authorization; No Contravention

42

 

i

--------------------------------------------------------------------------------


 

5.03

Governmental Authorization

42

5.04

Binding Effect

43

5.05

Financial Statements

43

5.06

Litigation

43

5.07

Ownership of Property; Liens

43

5.08

Taxes

44

5.09

ERISA Compliance

44

5.10

Purpose of the Loans

44

5.11

Margin Regulations; Investment Company Act

44

5.12

Compliance with Laws

45

5.13

OFAC

45

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

46

 

 

 

6.01

Financial Statements

46

6.02

Certificates; Other Information

46

6.03

Notices

47

6.04

Payment of Tax Obligations

47

6.05

Preservation of Existence, Etc.

47

6.06

Maintenance of Insurance

47

6.07

Compliance with Laws

47

6.08

Books and Records

48

 

 

 

ARTICLE VII NEGATIVE COVENANTS

48

 

 

 

7.01

Liens

48

7.02

Fundamental Changes; Dispositions of Assets

50

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

51

 

 

 

8.01

Events of Default

51

8.02

Remedies Upon Event of Default

53

8.03

Application of Funds

53

8.04

Clean-up Period

54

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

54

 

 

 

9.01

Appointment and Authority

54

9.02

Rights as a Lender

54

9.03

Exculpatory Provisions

54

9.04

Reliance by Administrative Agent

55

9.05

Delegation of Duties

55

9.06

Resignation of Administrative Agent

56

9.07

Non-Reliance on Administrative Agent and Other Lenders

56

9.08

No Other Duties, Etc.

57

9.09

Administrative Agent May File Proofs of Claim

57

9.10

Withholding

57

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X MISCELLANEOUS

58

 

 

 

10.01

Amendments, Etc.

58

10.02

Notices; Effectiveness; Electronic Communications

59

10.03

No Waiver; Cumulative Remedies; Enforcement

62

10.04

Expenses; Indemnity; Damage Waiver

62

10.05

Payments Set Aside

64

10.06

Successors and Assigns

65

10.07

Treatment of Certain Information; Confidentiality

69

10.08

Right of Setoff

70

10.09

Interest Rate Limitation

70

10.10

Counterparts; Integration; Effectiveness

70

10.11

Survival of Representations and Warranties

71

10.12

Severability

71

10.13

Replacement of Lenders

71

10.14

Governing Law; Jurisdiction; Etc.

72

10.15

Waiver of Jury Trial

73

10.16

PATRIOT Act Notice

73

10.17

No Advisory or Fiduciary Responsibility

73

10.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

74

10.19

Judgment Currency

74

10.20

Electronic Execution of Assignments and Certain Other Documents

75

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01                    Commitments and Applicable Percentages

10.02            Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

Form of

A                                    Loan Notice

B                                     Note

C                                     Compliance Certificate

D                                    Assignment and Assumption

E-1                         U.S. Tax Compliance Certificate for Foreign Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes

E-2                         U.S. Tax Compliance Certificate for Foreign
Participants that are not Partnerships for U.S. Federal Income Tax Purposes

E-3                         U.S. Tax Compliance Certificate for Foreign
Participants that are Partnerships for U.S. Federal Income Tax Purposes

E-4                         U.S. Tax Compliance Certificate for Foreign Lenders
that are Partnerships for U.S. Federal Income Tax Purposes

F                                       Administrative Questionnaire

G                                    Solvency Certificate

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN FACILITY CREDIT AGREEMENT

 

This TERM LOAN FACILITY CREDIT AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of September 8, 2017 among GILEAD SCIENCES, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and each individually, a “Lender”) and Bank of
America, N.A., as Administrative Agent.

 

WHEREAS, the Borrower has entered into an Agreement and Plan of Merger, dated as
of August 27, 2017, by and among the Borrower, Kite Pharma, Inc., a Delaware
corporation (“Target”) and Dodgers Merger Sub, Inc., a Delaware corporation and
wholly-owned Subsidiary of the Borrower (“Merger Sub”), pursuant to which the
Borrower intends to acquire Target pursuant to the Tender Offer (as defined
below) and the subsequent consummation of the Merger (as defined below), in each
case in accordance with the terms of the Acquisition Agreement (as defined
below) (the “Acquisition”); and

 

WHEREAS, to finance a portion of the Acquisition, the Borrower has requested
that the Lenders provide senior unsecured term loan facilities in an aggregate
principal amount of $6,000,000,000 (the “Facilities”), consisting of: (a) a
364-day senior unsecured term loan facility in an aggregate principal amount of
$1,000,000,000 (the “364-Day Term Facility”), (b) a three-year senior unsecured
term loan facility in an aggregate principal amount of $2,500,000,000 (the
“Three-Year Term Facility”), and (c) a five-year senior unsecured term loan
facility in an aggregate principal amount of $2,500,000,000 (the “Five-Year Term
Facility”), and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                    Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“364-Day Term Commitments” means, as to each Lender, its obligation to make
364-Day Term Loans to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
under the heading “364-Day Term Commitments” opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including without limitation,
pursuant to Section 2.12).  The initial aggregate amount of the 364-Day Term
Commitments is $1,000,000,000.

 

“364-Day Term Facility” has the meaning specified in the recitals hereto.

 

“364-Day Term Loan” has the meaning specified in Section 2.01.

 

“Acquisition” has the meaning specified in the preamble hereto.

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of August 27, 2017 by and among the Borrower, Target and Merger Sub.

 

“Acquisition Agreement Representations” means the representations made by or
with respect to the Target and its subsidiaries in the Acquisition Agreement as
are material to the interests of the Lenders (but only to the extent that the
Borrower has the right not to consummate the Acquisition, or to terminate its
obligations (or otherwise does not have an obligation to close), under the
Acquisition Agreement (in each case, in accordance with the terms of the
Acquisition Agreement) as a result of a failure of such representations in the
Acquisition Agreement to be true and correct).

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit F or another form approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the preamble hereto.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of the Loans under the applicable Facility or Facilities held by such
Lender at such time.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Margin” means, as of any date of determination, the percentage per
annum set forth below under the applicable Type of Loan opposite the applicable
Debt Ratings of the Borrower from Fitch, Moody’s and S&P, in each case, with a
negative or better outlook:

 

2

--------------------------------------------------------------------------------


 

 

Rating

364-Day Term
Facility

3-Year Term Facility

5-Year Term Facility

 

 

Eurodollar
Rate

Base
Rate

Eurodollar
Rate

Base
Rate

Eurodollar
Rate

Base Rate

Level 1

Aa2/AA/AA or higher

0.500%

0.000%

0.625%

0.000%

0.625%

0.000%

Level 2

Aa3/AA-/AA-

0.625%

0.000%

0.750%

0.000%

0.750%

0.000%

Level 3

A1/A+/A+

0.750%

0.000%

0.875%

0.000%

0.875%

0.000%

Level 4

A2/A/A

0.875%

0.000%

1.000%

0.000%

1.000%

0.000%

Level 5

A3/A-/A-

1.000%

0.000%

1.125%

0.125%

1.125%

0.125%

Level 6

Baa1/BBB+/BBB+ or lower or unrated

1.125%

0.125%

1.250%

0.250%

1.250%

0.250%

 

 

 

In the event of a split rating, the Applicable Margin will be determined by
reference to the Level in the grid above in which the highest rating appears,
unless the split in the Debt Ratings is two or more Levels apart, in which case,
the Applicable Margin will be determined by reference to the Level in the grid
that is one below the Level in which the highest rating appears.  If only one or
two of Fitch, Moody’s and S&P shall have in effect a Debt Rating, the Applicable
Margin shall be determined by reference to the available rating(s).

 

The Applicable Margin shall initially be determined based upon the Debt Ratings
in effect as of the Closing Date.  Thereafter, the Applicable Margin shall be
determined based upon the Borrower’s then current Debt Ratings and any change in
Applicable Margin will be effective as of the date on which Fitch, S&P or
Moody’s, as the case may be, has announced the applicable change in the Debt
Ratings through the date immediately preceding the date of the next such
announced change.  The Borrower shall notify the Administrative Agent in writing
promptly after becoming aware of any changes in the Debt Ratings.

 

“Applicable Ticking Fee Rate” means the rate per annum set forth below in
Column B below opposite the applicable Debt Ratings of the Borrower from Fitch,
Moody’s and S&P in Column A below, in each case, with a negative or better
outlook:

 

3

--------------------------------------------------------------------------------


 

 

Column A

 

(Debt Ratings of the
Borrower)

Column B

 

(Applicable Ticking
Fee Rate)

Level 1

Aa2/AA/AA or higher

0.040%

Level 2

Aa3/AA-/AA-

0.050%

Level 3

A1/A+/A+

0.060%

Level 4

A2/A/A

0.070%

Level 5

A3/A-/A-

0.090%

Level 6

Baa1/BBB+/BBB+ or lower or unrated

0.125%

 

In the event of a split rating, the Applicable Ticking Fee Rate shall be
determined by reference to the Level in the grid above in which the highest
rating appears.  If only one or two of Fitch, Moody’s and S&P shall have in
effect a Debt Rating, the Applicable Ticking Fee Percentage shall be determined
by reference to the available rating(s).

 

The Applicable Ticking Fee Rate shall initially be determined based upon the
Debt Ratings in effect as of the Closing Date. Thereafter, the Applicable
Ticking Fee Rate shall be determined based upon the Borrower’s then current Debt
Ratings and any change in Applicable Ticking Fee Rate shall be effective as of
the date on which Fitch, S&P or Moody’s, as the case may be, has announced the
applicable change in the Debt Ratings through the date immediately preceding the
date of the next such announced change. The Borrower shall notify the
Administrative Agent in writing promptly after becoming aware of any changes in
the Debt Ratings.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

 

4

--------------------------------------------------------------------------------


 

Section 10.06(b)), and accepted by the Administrative Agent, substantially in
the form of Exhibit D hereto or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off-Balance Sheet Obligation, (i) in the
case of an Off-Balance Sheet Obligation in an asset securitization transaction
of the type described under clause (a) of the definition thereof, the
unrecovered investment of transferees in transferred assets as to which such
Person has or may have recourse obligations; or (ii) in the case of an
Off-Balance Sheet Obligation in an off-balance sheet lease transaction of the
type described under clauses (b), (c) and (d) of the definition thereof, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the one month Eurodollar Rate
plus 1.00%.  The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Materials” has the meaning specified in Section 10.02(c).

 

“Borrower SEC Documents” means all reports, proxy statements, prospectuses
(including prospectus supplements), registration statements and other
information filed by the Borrower with the SEC or furnished by the Borrower to
the SEC pursuant to a Form 8-K under the Exchange Act.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans having the same Interest Period, made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which in accordance
with GAAP, is or should be accounted for, as a capital lease on the balance
sheet of such Person.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                               any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than a majority of the equity securities of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b)                              during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower ceases to be composed of individuals whose election or
nomination to that board or equivalent governing body was approved by members of
such board or equivalent body constituting

 

6

--------------------------------------------------------------------------------


 

at the time of such election or nomination at least a majority of that board or
equivalent governing body.

 

“Clean-up Period” has the meaning specified in Section 8.04.

 

“Closing Date” means the date, which must be prior to the Expiration Date, on
which all the conditions precedent in Section 4.02 are satisfied or waived in
accordance with Section 10.01(a) and the Loans are made.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor federal Tax statute (unless as specifically provided otherwise).

 

“Commitment” means, as to each Lender, its 364-Day Term Commitments, its
Three-Year Term Commitments and its Five-Year Term Commitments.

 

“Competitor” has the meaning specified in the definition of “Disqualified
Institution”.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C hereto.

 

“Consolidated Net Tangible Assets” means the total amount of assets (less
applicable reserves and other properly deductible items) after deducting (1) all
current liabilities (excluding the amount of those which are by their terms
extendable or renewable at the option of the obligor to a date more than 12
months after the date as of which the amount is being determined) and (2) all
customer lists, computer software, licenses, patents, patent applications,
copyrights, trademarks, trade names, goodwill, capitalized research and
development costs and other like intangibles, treasury stock and unamortized
debt discount and expense, and all other like intangible assets, all as stated
on the Borrower’s most recent publicly available consolidated balance sheet
preceding the date of determination and determined in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Ratings” means, as of any date of determination, the public rating as
determined by Fitch, Moody’s or S&P, as the case may be, of the Borrower’s
senior unsecured non-credit enhanced long-term indebtedness for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, examinership,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Default Rate” means an interest rate equal to (a) in the case of Eurodollar
Rate Loans, the sum of (i) the Eurodollar Rate for such Loans plus (ii) the
Applicable Margin for such Loans plus (iii) 1% per annum and (b) in the case of
Base Rate Loans and for all other Obligations, the sum of (i) the Base Rate for
Base Rate Loans plus (ii) 1% per annum.

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as
determined by the Administrative Agent in its reasonable discretion, (a) has
failed to perform any of its funding obligations hereunder within two Business
Days of the date required to be funded by it hereunder, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
notification or public statement) cannot be satisfied) or under other agreements
generally in which it commits to extend credit, (c) has failed, within two
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-in Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of country-wide or territory-wide
Sanctions.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes issued by any other Person or accounts receivable
or any rights and claims associated therewith or any capital stock of, or other
Equity Interests in, any other Person; provided that the foregoing shall not be
deemed to imply any such disposition is permitted under this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Disqualified Institution” means (a) (i) any Person with a lawsuit or other
claim pending against the Borrower or any of its Subsidiaries as disclosed in
the Borrower’s periodic SEC filings or Form 8-K or (ii) competitors of the
Borrower or any of its Subsidiaries that are in the same or a similar line of
business and, in the case of each of clauses (i) and (ii), identified in writing
to the Administrative Agent from time to time, which identification shall not
apply retroactively for any purpose, including to disqualify any Persons that
have previously acquired an assignment or participation interest in any Loans
and/or Commitments (each such entity, a “Competitor”) and (b) Affiliates of
Competitors to the extent such Affiliates (i) are clearly identifiable on the
basis of such Affiliates’ names or designated in writing by the Borrower from
time to time and (ii) are not bona fide debt funds or investment vehicles that
are engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business with
appropriate information barriers in place; provided, however, that a list of
Disqualified Institutions identified above shall be made available to all
Lenders upon request to the Administrative Agent.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01(a), which
date is September 8, 2017.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), 10.06(b)(v) and 10.06(b)(vi) (subject to
such consents, if any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon

 

9

--------------------------------------------------------------------------------


 

(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041(c) of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is in at-risk status within the meaning of Section 430 of the
Code or Section 303 of ERISA or any Multiemployer Plan is in endangered or
critical status within the meaning of Sections 432 of the Code or Section 305 of
ERISA; (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; (h) the failure by any Pension Plan to satisfy
the minimum funding standards, within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA, whether or not waived; or (i) the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

10

--------------------------------------------------------------------------------


 

“Eurodollar Base Rate” means, (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits or deposits in the applicable Alternative Currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and (b) for any interest calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time, determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day; provided, however,
that if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement; provided, further that to the extent
a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

“Eurodollar Rate Loan” means a Loan that bears interest at the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under any of the Loan Documents, (a) Taxes imposed on or
measured by its net income (however denominated), and franchise Taxes imposed on
it (in lieu of net income Taxes), by the United States (including any political
subdivision thereof) or by another jurisdiction as a result of a present or
former connection between the Administrative Agent or such Lender (or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower under any of the Loan Documents) and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such

 

11

--------------------------------------------------------------------------------


 

connection arising solely from the Administrative Agent or any Lender (or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower under any of the Loan Documents) having executed, delivered, become
a party to or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (b) any branch profits
Taxes imposed by the jurisdictions listed in clause (a) of this definition,
(c) in the case of a Foreign Lender (other than a Foreign Lender who becomes a
Lender as a result of an assignment to such Lender pursuant to a request by the
Borrower under Section 10.13), any U.S. federal withholding Tax that is imposed
on amounts payable with respect to the Loan made by such Foreign Lender under
the Law applicable at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts with respect to
such withholding Tax pursuant to Section 3.01(a), (d) any Taxes imposed pursuant
to FATCA, (e) any Taxes attributable to its failure to comply with
Section 3.01(e) and (f) any U.S. backup withholding tax.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
May 27, 2016, among the Borrower, Bank of America, N.A., as administrative
agent, and the other lenders and agents party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Expiration Date” means the earliest to occur of (a) five (5) Business Days
after the End Date (as defined in the Acquisition Agreement as of the date
hereof), as such date may be extended in accordance with the Acquisition
Agreement as of the date hereof, (b) the closing of the Acquisition without the
use of the Facility and (d) the termination of the Acquisition Agreement.

 

“Facilities” has the meaning specified in the recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections of the Code that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretation
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means that certain Term Loan Facilities Fee Letter, dated as of
September 8, 2017, among the Borrower, the Arrangers, Bank of America, N.A. and
Wells Fargo Bank, National Association.

 

“Fitch” means Fitch Ratings Ltd. and any successor to its rating agency
business.

 

“Five-Year Term Commitments” means, as to each Lender, its obligation to make
Five-Year Term Loans to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
under the heading “Five-Year Term Commitments” opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including without limitation,
pursuant to Section 2.12).  The initial aggregate amount of the Five-Year Term
Commitments is $2,500,000,000.

 

“Five-Year Term Facility” has the meaning specified in the recitals hereto.

 

“Five-Year Term Loan” has the meaning specified in Section 2.01.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or intended to have the economic effect of guaranteeing
any Indebtedness or

 

13

--------------------------------------------------------------------------------


 

other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part).  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                               all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                              all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                               net obligations of such Person under any Swap
Contract;

 

(d)                             all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                               all “Indebtedness” of others (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                Capitalized Leases and Off-Balance Sheet
Obligations; and

 

(g)                              all Guarantees of such Person in respect of any
of the foregoing.

 

14

--------------------------------------------------------------------------------


 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, unless such Indebtedness is expressly made non-recourse to
such Person or such Person’s sole material asset is its interest in such
partnership or joint venture.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capitalized Lease or Off-Balance Sheet
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes or any Taxes that
are excluded from the definition of Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or, if available to all relevant Lenders, twelve months or a shorter
period), as selected by the Borrower in its Loan Notice; provided that:

 

(a)                               any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day, in the case of a Eurodollar Rate Loan, unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the immediately preceding Business Day;

 

(b)                              any Interest Period pertaining to a Eurodollar
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(c)                               no Interest Period shall extend beyond the
Maturity Date for the applicable Loan.

 

“IRS” means the United States Internal Revenue Service.

 

15

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including without
limitation, food and drug and health care and medical related laws, rules and
regulations, and laws, rules and regulations regulating contractors to foreign,
Federal, state and local governments).

 

“Lender” has the meaning specified in the preamble hereto and, as the context
requires, includes each Lender with a commitment to make Loans as designated in
Section 2.01 or in an Assignment and Assumption pursuant to which such Lender
becomes a party hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire as its “Lending
Office”, or such other office or offices as to which a Lender may from time to
time notify the Borrower and the Administrative Agent.

 

“LIBOR” has the meaning set forth in the definition of “Eurodollar Base Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment in the nature of
security, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means, collectively this Agreement, the Notes and the Fee
Letter.

 

“Loan Notice” means a notice from the Borrower of (a) the Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, in each case, if in
writing, shall be substantially in the form of Exhibit A hereto.

 

“Margin Stock” means such term as defined in Regulation T, U or X of the FRB.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole; (b) a material adverse
effect on the ability of the Borrower to perform its obligations under the Loan
Documents; or (c) a material impairment of the rights, powers and remedies of
the Administrative Agent and the Lenders under the Loan Documents.

 

“Material Contractual Obligation” means, each agreement or instrument to which
the Borrower or any Subsidiary is a party to and which is described in
Section 601(b)(4) or (10) of

 

16

--------------------------------------------------------------------------------


 

Regulation S-K and which is required to be filed with the SEC in the Borrower’s
periodic filings or on Form 8-K.

 

“Material Subsidiary” means, as of the date of any determination, any Subsidiary
of the Borrower, that (a) individually, represented more than 10% of the
consolidated total assets of the Borrower and its Subsidiaries or
(b) individually accounted for more than 10% of the consolidated income from
operations of the Borrower and its Subsidiaries or in each case determined based
on the most recent financial statements of the Borrower filed with the SEC.  For
purposes of this definition, a Subsidiary organized, created, purchased or
acquired during any fiscal quarter shall be given pro forma effect as though it
had been created, purchased or acquired on the first day of such fiscal quarter;
provided that, Bristol-Myers Squibb and Gilead Sciences, LLC shall not be a
Material Subsidiary for so long as it is structured as a joint venture between
the Borrower and Bristol-Myers Squibb Company.

 

“Maturity Date” means the earliest to occur of (a) (i) in the case of the
364-Day Term Facility, the date that is 364 days after the Closing Date, (ii) in
the case of the Three-Year Term Facility, the third anniversary of the Closing
Date and (iii) in the case of the Five-Year Term Facility, the fifth anniversary
of the Closing Date; provided, however, that in each of the preceding clauses
(i)-(iii) if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day, (b) the date of termination by the Borrower
pursuant to Section 2.04, or (c) the date of termination pursuant to
Section 8.02(a).

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Merger” means the merger, following the consummation of the Tender Offer, of
Merger Sub with and into Target, with Target surviving as a wholly-owned
Subsidiary of the Borrower, on the terms and subject to the conditions set forth
in the Acquisition Agreement.

 

“Merger Sub” has the meaning set forth in the recitals hereto.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B hereto.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under this Agreement and any other
Loan Document to which the Borrower is a party or otherwise with respect to any
Loan, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising and including interest and fees that accrue
after the commencement by or against the Borrower or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Borrower under the Loan

 

17

--------------------------------------------------------------------------------


 

Documents include (A) the obligation to pay principal, interest, charges,
expenses, fees, attorney fees and disbursements, indemnities and other amounts
payable by it under any Loan Document and (B) the obligations of the Borrower to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of the Borrower and, to
the extent applicable pursuant to Section 10.06.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Obligations” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness (which, for avoidance of doubt, shall not include
operating leases or leases of assets or property, in each case, entered into in
the ordinary course of business); (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which is characterized
as indebtedness for tax purposes but not for accounting purposes in accordance
with GAAP.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, excluding, however, such Taxes

 

18

--------------------------------------------------------------------------------


 

imposed as a result of a Lender assignment (other than an assignment that occurs
under Section 3.06 or as a result of the Borrower’s request pursuant to
Section 10.13).

 

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PATRIOT Act” means USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
either subject to Title IV of ERISA or is subject to minimum funding standards
under Section 412 or 430 of the Code or Section 302 of ERISA, and is sponsored
or maintained by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate contributes or has an obligation to contribute.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Section 302 of ERISA or
Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 10.02(c).

 

“Public Lender” has the meaning specified in Section 10.02(d).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and directors, officers, employees, agents, advisors and other representatives
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02 or otherwise, Lenders
holding in the aggregate more

 

19

--------------------------------------------------------------------------------


 

than 50% of the Total Outstandings; provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or senior director, treasury of the Borrower.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

 

“Sanction(s)” means any international economic sanctions administered or
enforced by OFAC, the United Nations Security Council, the European Union or Her
Majesty’s Treasury.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.

 

“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.  References to sections of the Social
Security Act shall be construed to refer to any successor sections.

 

“Specified Representations” means each of the representations and warranties
made by the Borrower in Section 5.01, Section 5.02 (excluding clauses (b) and
(c) of the second sentence thereof), Section 5.04, Section 5.10, Section 5.11
and Section 5.13.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

20

--------------------------------------------------------------------------------


 

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent.

 

“Target” has the meaning set forth in the recitals hereto.

 

“Target Material Adverse Effect” has the meaning specified in the Acquisition
Agreement as in effect on the date hereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tender Offer” means the offer by Merger Sub to purchase all of the outstanding
shares of Target’s common stock, other than Excluded Shares (as defined in the
Acquisition Agreement), pursuant to a cash tender offer on the terms and subject
to the conditions of the Acquisition Agreement.

 

“Three-Year Term Commitments” means, as to each Lender, its obligation to make
Three-Year Term Loans to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
under the heading “Three-Year Term Commitments” opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including without

 

21

--------------------------------------------------------------------------------


 

limitation, pursuant to Section 2.12).  The initial aggregate amount of the
Three-Year Term Commitments is $2,500,000,000.

 

“Three-Year Term Facility” has the meaning specified in the recitals hereto.

 

“Three-Year Term Loan” has the meaning specified in Section 2.01.

 

“Threshold Amount” means $250,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transactions” means the acquisition by Merger Sub of the Target by means of the
Tender Offer, the consummation of the Merger, in each case in accordance with
the Acquisition Agreement, the making of the Loans hereunder and the other
transactions contemplated hereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities within the meaning of Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Sections 412 and 430
of the Code for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                               The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and

 

22

--------------------------------------------------------------------------------


 

Schedules to, the Loan Document in which such references appear, (v) any
reference to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such Law and any reference to
any Law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                               Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03                    Accounting Terms.  Except as otherwise expressly
provided herein all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect at the applicable time; provided
that if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, (i) Indebtedness of
the Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof and the effects of the Accounting Standards
Codification of the Financial Accounting Standards Board 825 and 470-20 on
financial liabilities shall be disregarded and (ii) operating leases and capital
leases will be treated in a manner consistent with the current treatment thereof
under GAAP as of the Closing Date notwithstanding any modifications or
interpretive changes thereto that may occur after the Closing Date.

 

1.04                    Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                    Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

23

--------------------------------------------------------------------------------


 

ARTICLE II
THE COMMITMENT AND CREDIT EXTENSIONS

 

2.01                    The Loans.

 

(a)                               Each Lender having a 364-Day Term Commitment
severally agrees, on the terms and conditions set forth herein, to make a loan
or loans (each such loan, a “364-Day Term Loan”) to the Borrower on the Closing
Date, in an amount up to the 364-Day Term Commitment of such Lender.  The
Borrower may make only one borrowing of the full amount of the 364-Day Term
Loans, which shall be made on the Closing Date.  The 364-Day Term Loans (i) may
be repaid or prepaid in accordance with the provisions hereof, but once repaid
or prepaid, may not be reborrowed, (ii) shall not exceed for any such Lender the
364-Day Term Commitment of such Lender and (iii) may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.  Each Lender’s unfunded
364-Day Term Commitment shall terminate immediately and without further action
at 5:00 p.m., New York time (daylight or standard, as applicable), on the
earlier of (x) the Closing Date (after giving effect to the funding of such
Lender’s 364-Day Term Commitment on such date) and (y) the Expiration Date.

 

(b)                              Each Lender having a Three-Year Term Commitment
severally agrees, on the terms and conditions set forth herein, to make a loan
or loans (each such loan, a “Three-Year Term Loan”) to the Borrower on the
Closing Date, in an amount up to the Three-Year Term Commitment of such Lender. 
The Borrower may make only one borrowing of the full amount of the Three-Year
Term Loans, which shall be made on the Closing Date.  The Three-Year Term Loans
(i) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid, may not be reborrowed, (ii) shall not exceed for any such
Lender the Three-Year Term Commitment of such Lender and (iii) may be Base Rate
Loans or Eurodollar Rate Loans as further provided herein.  Each Lender’s
unfunded Three-Year Term Commitment shall terminate immediately and without
further action at 5:00 p.m., New York time (daylight or standard, as
applicable), on the earlier of (x) the Closing Date (after giving effect to the
funding of such Lender’s Three-Year Term Commitment on such date) and (y) the
Expiration Date.

 

(c)                               Each Lender having a Five-Year Term Commitment
severally agrees, on the terms and conditions set forth herein, to make a loan
or loans (each such loan, a “Five-Year Term Loan” and, together with the 364-Day
Term Loans and Three-Year Term Loans, the “Loans”) to the Borrower on the
Closing Date, in an amount up to the Five-Year Term Commitment of such Lender. 
The Borrower may make only one borrowing of the full amount of the Five-Year
Term Loans, which shall be made on the Closing Date.  The Five-Year Term Loans
(i) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid, may not be reborrowed, (ii) shall not exceed for any such
Lender the Five-Year Term Commitment of such Lender and (iii) may be Base Rate
Loans or Eurodollar Rate Loans as further provided herein.  Each Lender’s
unfunded Five-Year Term Commitment shall terminate immediately and without
further action at 5:00 p.m., New York time (daylight or standard, as
applicable), on the earlier of (x) the Closing Date (after giving effect to the
funding of such Lender’s Five-Year Term Commitment on such date) and (y) the
Expiration Date.

 

24

--------------------------------------------------------------------------------


 

2.02                    Borrowing, Conversions and Continuations of Loans.

 

(a)                               The Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 10:30 a.m. (i) three Business Days prior to
the requested date of the Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans and (ii) on the Business Day prior to the requested date of the Borrowing
of Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  The Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  The Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.  Each Loan Notice of the
Borrower (whether telephonic or written) shall specify (i) whether the Borrower
is requesting the Borrowing, a conversion of Loans from one Type to the other or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted or continued and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, the Borrower will be
deemed to have specified an Interest Period of one month.

 

(b)                              Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a).  In the case of the Borrowing, each Lender
shall, through its applicable Lending Office, make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting an account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)                               Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the

 

25

--------------------------------------------------------------------------------


 

existence of any Event of Default under Sections 8.01(a), 8.01(f) or
8.01(g) (or, upon notice from the Administrative Agent to the Borrower at the
request of the Required Lenders, any other Event of Default), no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.

 

(d)                             The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                               After giving effect to the Borrowing, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve Interest Periods in effect
with respect to Loans.

 

(f)                                The failure of any Lender to make any Loan to
be made by it as part of the Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
any Loan to be made by such other Lender on the date of the Borrowing.

 

2.03                    Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily, prepay its
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than
10:30 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment, the Facility to be prepaid and the Type(s) of Loans
to be prepaid.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  The Borrower shall irrevocably make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

2.04                    Optional Termination or Reduction of Commitments Prior
to the Closing Date.  The Borrower may, upon notice to the Administrative Agent,
terminate the unutilized portion of the Aggregate Commitments under any
Facility, or from time to time permanently reduce the Aggregate Commitments
under any Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:30 a.m. on the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) any
such notice shall specify the Facility to be reduced.  The Administrative Agent
will promptly notify the Lenders of any such notice of

 

26

--------------------------------------------------------------------------------


 

termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments under any Facility shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued in respect
of reduced amounts until the effective date of any termination of the Aggregate
Commitments under any Facility shall be paid on the effective date of such
termination.

 

2.05                    Repayment of Loans.

 

(a)                               The Borrower shall repay to the Lenders the
Outstanding Amount of the Loans under the 364-Day Term Facility on the Maturity
Date of the 364-Day Term Facility.  The Loans under the 364-Day Term Facility
shall have no interim amortization.

 

(b)                              The Borrower shall repay to the Lenders the
Outstanding Amount of the Loans under the Three-Year Term Facility on the
Maturity Date of the Three-Year Term Facility.  The Loans under the Three-Year
Term Facility shall have no interim amortization.

 

(c)                               The Borrower shall repay to the Lenders the
Outstanding Amount of the Loans under the Five-Year Term Facility on the
following dates in the respective amounts set forth opposite such dates:

 

Date

Amount

December 31, 2019

$62,500,000.00

March 31, 2020

$62,500,000.00

June 30, 2020

$62,500,000.00

September 30, 2020

$62,500,000.00

December 31, 2020

$62,500,000.00

March 31, 2021

$62,500,000.00

June 30, 2021

$62,500,000.00

September 30, 2021

$62,500,000.00

December 31, 2021

$62,500,000.00

March 31, 2022

$62,500,000.00

June 30, 2022

$62,500,000.00

 

provided, however, that the final principal repayment installment of the Loans
under the Five-Year Term Facility shall be repaid on the Maturity Date of the
Five-Year Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Loans outstanding on such date.

 

2.06                    Interest.

 

(a)                               Subject to the provisions of Section 2.06(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin; and
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin.

 

27

--------------------------------------------------------------------------------


 

(b)                              (i)                                  If any
amount of principal of any Loan is not paid when due by the Borrower (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(ii)                              If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then, upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(iii)                          Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                               Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

2.07                    Ticking Fees.  The Borrower shall be liable for, and
shall pay to the Administrative Agent for the account of each Lender, a
non-refundable ticking fee calculated at the Applicable Ticking Fee Rate, times
the actual daily amount of the undrawn Aggregate Commitment with respect to any
Facility as of the close of business New York City time on each day. Such
ticking fee shall commence accruing on October 30, 2017, and shall be due and
payable on the earliest of the date of (x) funding, (y) termination or
(z) expiration, of the Commitments with respect to the portion of the
Commitments so funded, terminated or expired.  If there is any change in the
Applicable Ticking Fee Rate during the applicable period, the actual daily
amount shall be computed and multiplied by the Applicable Ticking Fee Rate
separately for each period during the applicable period that such Applicable
Ticking Fee Rate was in effect.

 

2.08                    Computation of Interest and Fees.  All computations of
interest for Base Rate Loans, when the Base Rate is determined by the
Administrative Agent’s “prime rate”, shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

28

--------------------------------------------------------------------------------


 

2.09                    Evidence of Debt.

 

(a)                               The Borrowing made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
its Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control and shall be conclusive in the absence of manifest error. 
Upon the request of any Lender to the Borrower made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)                              In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

(c)                               Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.09(a), and by each
Lender in its accounts pursuant to Section 2.09(a), shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement
and the other Loan Documents, absent manifest error; provided that the failure
of the Administrative Agent or such Lender to make any entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

2.10                    Payments Generally; Administrative Agent’s Clawback.

 

(a)                               General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall become due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                              (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of the

 

29

--------------------------------------------------------------------------------


 

Borrowing of Eurodollar Rate Loans (or, in the case of the Borrowing of Base
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not, in fact, made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds, with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                              Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(b) shall be conclusive, absent
manifest error.

 

(c)                               Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this ARTICLE II,
and such funds are not made available to the Borrower

 

30

--------------------------------------------------------------------------------


 

by the Administrative Agent because the conditions to the Borrowing set forth in
ARTICLE IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender promptly, without interest.

 

(d)                             Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).

 

(e)                               Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11                    Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it,
resulting in such Lender receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                  if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                              the provisions of this Section 2.11 shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of, or sale of a
participation in, any of its Loans to any assignee or participant, other than to
the Borrower or any of its Subsidiaries (as to which the provisions of this
Section 2.11 shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against its
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower in the amount of such
participation.

 

31

--------------------------------------------------------------------------------


 

2.12                    Defaulting Lenders.

 

(a)                               Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                  Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                              Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to ARTICLE VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent (or, in the case of the second clause below, as
requested by the Borrower) as follows: first, to the payment of any amounts
owing by that Defaulting Lender to the Administrative Agent hereunder; second, 
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan if any, in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                              Defaulting Lender Cure.  If the Borrower and
the Administrative Agent  agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change

 

32

--------------------------------------------------------------------------------


 

hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                    Taxes.

 

(a)                               Payments Free of Taxes.  Any and all payments
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes, provided that if any Indemnified Taxes
are required by applicable Law (as determined in the good faith discretion of
the applicable withholding agent) to be withheld or deducted from such payments,
then (i) the sum payable by the Borrower shall be increased as necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 3.01) each
of the Administrative Agent or the applicable Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings as required by Law and (iii) the Borrower shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Law.

 

(b)                              Payment of Other Taxes by the Borrower. 
Without limiting the provisions of Section 3.01(a), the Borrower shall timely
pay any Other Taxes, other than Excluded Taxes, to the relevant Governmental
Authority in accordance with applicable Law.

 

(c)                               Indemnification by the Borrower.  The Borrower
agrees to indemnify the Administrative Agent and each Lender, within thirty days
after demand therefor, for the full amount of any such Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) as are attributable to the Borrowing of the
Borrower paid by the Administrative Agent or such Lender, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis for and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                             Evidence of Payments.  As soon as practicable
after any payment of Indemnified Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                               Status of Lenders.

 

(i)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding Tax under the Law of the jurisdiction
in which the Borrower is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments

 

33

--------------------------------------------------------------------------------


 

hereunder or under any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), to the extent it is legally entitled to do
so, at the time or times prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, to the extent
it is legally entitled to do so, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to U.S. backup withholding or
U.S. information reporting requirements.

 

(ii)                              Without limiting the generality of the
foregoing:

 

(A)                          Any Lender that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent or upon expiration), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

 

(B)                           Any Foreign Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender to the Borrower under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent or upon
expiration), but only if such Foreign Lender is legally entitled to do so,
whichever of the following is applicable:

 

(a)                               in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

 

(b)                              duly completed originals of IRS Form W-8ECI,

 

34

--------------------------------------------------------------------------------


 

(c)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;

 

(d)                          to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner; or

 

(e)                            any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant this Section 3.01 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(iv)       If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this
Section 3.01(e)(iv), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(f)        Treatment of Certain Refunds.   If the Administrative Agent or any
Lender determines, in its reasonable discretion, exercised in good faith, that
it has received a refund of, or credit in respect of, any Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses of the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to a refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such amount to such Governmental Authority.  This Section 3.01(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(g)        Limitation.  Notwithstanding any other provision of this Section to
the contrary, no Lender shall request, or be entitled to receive, any
compensation pursuant to this Section 3.01 unless it shall be the general policy
or practice of such Lender (as determined by such Lender in good faith) to seek
compensation from other similarly situated borrowers with respect to its
similarly affected loans under agreements with such borrowers having provisions
similar to this Section 3.01.

 

3.02     Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such

 

36

--------------------------------------------------------------------------------


 

Lender (with a copy to the Administrative Agent), be liable for, and shall
prepay or, if applicable, convert all the Borrower’s Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal  for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrower shall also be liable for, and shall pay accrued interest on the
amount so prepaid or converted.

 

3.03     Inability to Determine Rates.  If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof by the Borrower that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or
(c) that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04     Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)        Increased Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate);

 

(ii)        subject any Lender to any Taxes with respect to this Agreement or
any Eurodollar Rate Loan made by it (except for (A) Indemnified Taxes,
(B) Excluded Taxes, and (C) Taxes that are excluded from the definition of Other
Taxes); or

 

37

--------------------------------------------------------------------------------


 

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower shall be liable
for, and shall pay to such Lender, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)        Capital or Liquidity Requirements.  If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time the Borrower shall be liable
for, and shall pay to such Lender, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)        Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Sections 3.04(a) or 3.04(b), and
setting forth in reasonable detail the manner in which such amount or amounts
shall have been determined, and delivered to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.  The Borrower
shall be liable for, and shall pay such Lender  the amount shown as due on any
such certificate promptly after receipt thereof.

 

(d)       Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs or reductions incurred more than 60 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 60-day period referred to
above shall be extended to include the period of retroactive effect thereof).

 

(e)        Limitation.  Notwithstanding any other provision to the contrary, no
Lender shall request, or be entitled to receive any compensation pursuant to
this Section 3.04 unless it shall be the general policy or practice of the such
Lender to seek compensation from other similarly situated borrowers with respect
to similarly affected loans under agreements with such borrowers having
provisions similar to this Section 3.04.

 

38

--------------------------------------------------------------------------------


 

3.05     Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall be liable for, and
shall promptly compensate such Lender for and hold such Lender harmless from any
reasonable loss (other than lost profits), cost or expense incurred by it as a
result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

including any reasonable loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall be liable for, and shall pay any reasonable and customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded the Borrower’s
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)        Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)        Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07     Survival.  All of the Borrower’s obligations under this ARTICLE III
shall survive

 

39

--------------------------------------------------------------------------------


 

termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING

 

4.01     Conditions Precedent to Effectiveness.  This Agreement and each
Lender’s respective Commitments hereunder shall become effective upon
satisfaction (or waiver in accordance with Section 10.01(a)) of the following
conditions precedent:

 

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Effective Date:

 

(i)         executed counterparts of this Agreement from the Administrative
Agent, each Lender and the Borrower;

 

(ii)        such customary certificates of resolutions or other action,
incumbency certificates and/or other customary certificates of duly authorized
officers of the Borrower as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which the Borrower is a party;

 

(iii)       certified copies of the Borrower’s Organization Documents and a
certificate of good standing with respect to the Borrower in its jurisdiction of
organization; and

 

(iv)       a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, as
special counsel to the Borrower, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent.

 

4.02     Conditions Precedent to Borrowing.  The obligation of each Lender to
make its Borrowing on the Closing Date hereunder is subject to satisfaction (or
waiver in accordance with Section 10.01(a)) of the following conditions
precedent:

 

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date):

 

(i)         original Notes executed by the Borrower in favor of each Lender
requesting a Note at least three Business Days prior to the Closing Date;

 

(ii)        a Loan Notice, in accordance with the requirements hereof; and

 

(iii)       a certificate as to the solvency of the Borrower from the Borrower’s
chief financial officer, substantially in the form of Exhibit G hereto.

 

40

--------------------------------------------------------------------------------


 

(b)        The Arrangers shall have received GAAP audited consolidated balance
sheets as of the two most recent fiscal years, and related statements of income,
stockholders’ equity and cash flows of each of the Borrower and the Target for
the three most recent fiscal years, ended at least 90 days prior to the Closing
Date and (b) respective GAAP unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the
Borrower and the Target as of and for each subsequent fiscal quarter ended at
least 60 days before the Closing Date.

 

(c)        Since August 27, 2017, there not having occurred any change,
circumstance, condition, development, effect, event, occurrence or state of
facts that, individually or in the aggregate, has had or would reasonably be
expected to have, a Target Material Adverse Effect.

 

(d)       The Tender Offer shall have been, or shall concurrently or
substantially contemporaneously with the funding of the Facilities be,
consummated in accordance with the Acquisition Agreement in all material
respects; and the Acquisition Agreement shall not have been amended or modified,
and no condition shall have been waived or consent granted, in any respect that
is materially adverse to the Lenders without the Arrangers’ prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed).

 

(e)        The Acquisition Agreement Representations shall be true and correct
in all material respects (solely to the extent the accuracy of such
representations is a condition to the Borrower’s obligation to close the Tender
Offer under the Acquisition Agreement) and the Specified Representations shall
be true and correct in all material respects; provided that to the extent any
Specified Representation is qualified by or subject to a “material adverse
effect,” “material adverse change” or similar term or qualification, the
definition thereof shall be the definition of Target Material Adverse Effect for
purposes of the making or deemed making of such Specified Representation.

 

(f)        The Administrative Agent shall have received, for the account of the
Administrative Agent and the Lenders, as applicable, all fees and invoiced
expenses required to be paid by the Borrower on or prior to the Closing Date
pursuant to the Fee Letter or otherwise, to the extent invoiced and received by
the Borrower at least three Business Days prior to the Closing Date.

 

(g)        The Lenders shall have received, at least three Business Days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, in each case that has been reasonably requested by the Lenders in writing
at least ten Business Days prior to the Closing Date.

 

(h)        All material consents, licenses and approvals (if any) of
Governmental Authorities and other Persons required in connection with the
Acquisition and the other Transactions to the extent required as a condition to
the Borrower’s obligation to consummate the Tender Offer pursuant to the
Acquisition Agreement shall have been obtained.

 

41

--------------------------------------------------------------------------------


 

For the avoidance of doubt, if the conditions set forth in this Section 4.02 are
satisfied, the absence of any Default or Event of Default under the Loan
Documents shall not be a condition precedent to the Borrowing on the Closing
Date.

 

The Borrowing of the Loans on the Closing Date shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
this Section 4.02 have been satisfied in all material respects on and as of the
Closing Date.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Closing Date that the following representations and warranties are true
and correct as of such date (or, in the case of any of the following that is
made solely as of any specific date, such specific date); provided that, to the
extent the Borrower is unable to make any of the following representations or
warranties due to the inaccuracy thereof, the Borrower shall be deemed to have
made such representation or warranty for all purposes hereunder and there shall
be a Default hereunder, subject to the Clean-Up Period and the last sentence of
Section 4.02.

 

5.01     Existence, Qualification and Power.  (a) The Borrower is a company or a
corporation duly organized or formed, validly existing and in good standing (to
the extent legally applicable in the relevant jurisdiction) under the Laws of
the jurisdiction of its incorporation or organization, (b) the Borrower has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business as presently conducted and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) the
Borrower is duly qualified under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

5.02     Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which the Borrower is a
party, has been duly authorized by all necessary corporate or other
organizational action.  The execution, delivery and performance by the Borrower
of each Loan Document to which the Borrower is a party and the consummation by
the Borrower of the transactions contemplated hereby do not and will not:
(a) contravene the terms of any of the Organization Documents of the Borrower or
any of its Subsidiaries; (b) conflict with or result in any material breach or
contravention of, or the creation of any Lien under or require any payment to be
made under, (i) any Material Contractual Obligation to which the Borrower or any
of its Subsidiaries is a party or affecting the Borrower or any of its
Subsidiaries or the properties of the Borrower or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or any of its Subsidiaries or their
respective properties are subject; or (c) violate any applicable Law; except in
each case referred to in clause (b) or (c), which would not reasonably be
expected to have a Material Adverse Effect.

 

5.03     Governmental Authorization.  No approval, consent, exemption,
authorization,

 

42

--------------------------------------------------------------------------------


 

or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Agreement or any other Loan
Document except for those approvals, consents, exemptions, authorizations or
other actions, notices or filings that have been obtained or made and are in
full force and effect or the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect.

 

5.04     Binding Effect.  This Agreement has been, and each other Loan Document
to which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower.  This Agreement constitutes, and each
other Loan Document to which the Borrower is a party when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against such Person in accordance with its terms, except as enforceability may
be limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.05     Financial Statements.

 

(a)        The Audited Financial Statements filed by the Borrower with the SEC
(i) were prepared in accordance with GAAP, except as otherwise expressly noted
therein; and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)        The unaudited consolidated financial statements of the Borrower and
its Subsidiaries dated June 30, 2017, and the related unaudited consolidated
statements of operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date furnished to the Administrative Agent (for further
distribution to the Lenders) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

 

5.06     Litigation.  As of the Closing Date, except as disclosed in either the
most recent 10-K, the most recent 10-Q filed by the Borrower or any Form 8-K
filed subsequent to such date but prior to the date hereof, there are no
actions, suits, investigations, litigations, claims, disputes or proceedings
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Subsidiary or against any of their respective properties or revenues or
orders, decrees, judgments, rulings, injunctions, writs, temporary restraining
orders or other orders of any nature issued by any court or Governmental
Authority that (a) either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect or (b) purport to affect the
legality, validity or enforceability of the Loan Documents.

 

5.07     Ownership of Property; Liens.  The property of the Borrower and each
Subsidiary is subject to no Liens, other than Liens permitted by Section 7.01.

 

43

--------------------------------------------------------------------------------


 

5.08     Taxes.  The Borrower and each Subsidiary has filed or caused to be
filed all Federal, state and other Tax returns and reports required to be filed,
and have timely paid all Federal, state and other Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which (a) are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or (b) the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

5.09     ERISA Compliance.

 

(a)        Each Plan is in compliance in all material respects with the
applicable provisions of ERISA and the Code. The Borrower and each ERISA
Affiliate have made all required contributions to each Pension Plan, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan, except where such event or condition, together with all other such events
or conditions, would not reasonably be expected to have a Material Adverse
Effect.

 

(b)        There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably expected to have a Material Adverse
Effect.  There has been no non-exempt prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code or violation of the
fiduciary responsibility rules of ERISA with respect to any Plan that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

 

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; and (iii) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA, except where in each case in
clauses (i) through (iii) such event or condition, together with all other such
events or conditions, would not reasonably be expected to have a Material
Adverse Effect.

 

5.10     Purpose of the Loans.  The proceeds of the Loans made available to the
Borrower are to be used solely to finance a portion of the Acquisition and to
pay certain fees and expenses payable to the Lenders in connection with the
Loans.  The Borrower shall not use, and shall procure that its Subsidiaries
shall not use, the proceeds of the Loans made available to the Borrower in
contravention of the United States Foreign Corrupt Practices Act of 1977, the
PATRIOT Act or any other similar applicable anti-corruption or anti-terrorism
legislation promulgated under any of the foregoing.

 

5.11     Margin Regulations; Investment Company Act.

 

(a)        The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Loans will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying Margin Stock, except the Borrower may use the proceeds of any Loan,
directly or indirectly, to purchase or carry Margin Stock so long as (x) either
(A) the Margin

 

44

--------------------------------------------------------------------------------


 

Stock so acquired is promptly retired following the purchase or other
acquisition thereof or (B) at all times and after giving effect to each such
purchase or acquisition, not more than 25% of the total assets of the Borrower
and its Subsidiaries on a consolidated basis are represented by Margin Stock
owned by the Borrower and its Subsidiaries on a consolidated basis and (y) such
purchase or acquisition is not for the purpose of speculation.  At all times
following the application of the proceeds of the Loans not more than 25% of the
value of the assets (of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01, or Section 7.02 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be Margin Stock.

 

(b)        Neither the Borrower nor any Subsidiary thereof is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

5.12     Compliance with Laws.  The Borrower and its Subsidiaries are in
compliance in all material respects with the requirements of all applicable Laws
(including, without limitation, all applicable Environmental Laws and all food
and drug and health care and medical related Laws and Laws regulating
contractors to foreign, Federal, state and local governments applicable to it
and its properties) and all orders, writs, injunctions and decrees applicable to
it or to its properties, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

5.13     OFAC.   Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any director or officer of the Borrower or any of its
Subsidiaries, (i) is currently the subject or target of any Sanctions (subject
or target of Sanctions signifying a Person with whom a Person obliged to comply
with applicable Sanctions would be prohibited by law from engaging in certain
transactions), (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is engaged in any transaction with any Person who is the
subject or target of Sanctions (subject or target of Sanctions signifying a
Person with whom a Person obliged to comply with applicable Sanctions would be
prohibited by law from engaging in certain transactions) or who is located,
organized or residing in any Designated Jurisdiction, in each case, to the
extent such transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States.  No Loan, nor the proceeds from
any Loan, is being used, directly or to the knowledge of the Borrower,
indirectly, to lend, contribute, provide or has otherwise made available to fund
any activity or business in any Designated Jurisdiction or to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject or target of any Sanctions (subject or target
of Sanctions signifying a Person with whom a Person obliged to comply with
applicable Sanctions would be prohibited by law from engaging in certain
transactions), in each case, to the extent such activity or business would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States, or in any other manner that will result in any violation by any Person
party to this Agreement (including any Lender or the Administrative Agent) of
Sanctions.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent, unasserted indemnification
obligations) shall remain unpaid or unsatisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Section 6.01, Section 6.02 and
Section 6.03) cause each Subsidiary to:

 

6.01     Financial Statements.  Deliver to the Administrative Agent (for further
distribution to each Lender):

 

(a)        as soon as available, but in any event within 95 days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2017), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, such consolidated statements to be audited by a Registered Public
Accounting Firm of nationally recognized standing; and

 

(b)        as soon as available, but in any event within 50 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal year ended December 31, 2017), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year
(and the delivery of such statements shall be deemed a representation that such
statements fairly present, in all material respects, the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes).

 

6.02     Certificates; Other Information.  Deliver to the Administrative Agent
(for further distribution to each Lender):

 

(a)        no later than the requested date of delivery of the financial
statements referred to in Sections 6.01(a) and 6.01(b) (commencing with the
delivery of the financial statements for the fiscal year ended December 31,
2017), a duly completed Compliance Certificate signed by a Responsible Officer
of the Borrower.  The Compliance Certificate will contain calculations with
respect to Section 7.01(v), to the extent applicable in a particular period;

 

(b)        promptly after the same are available, copies of each annual report,
proxy or financial statement of the Borrower filed by the Borrower with the SEC
and copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and

 

(c)        promptly, such additional material information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.

 

46

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to Sections 6.01(a) or 6.01(b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
 on which such documents are posted on the website of the SEC at www.sec.gov;
provided, that the Borrower shall provide to the Administrative Agent, upon its
request, by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

6.03     Notices.  Promptly after a Responsible Officer of the Borrower becomes
aware thereof, notify the Administrative Agent of:

 

(a)        the occurrence of any Default; and

 

(b)        to the extent that the following have resulted in, or would
reasonably be expected to result in, a Material Adverse Effect: any dispute,
action, litigation, investigation or proceeding between the Borrower or any
Subsidiary and any Governmental Authority.

 

Each notice pursuant to Section 6.03(a) shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action, if any, the Borrower has taken and
proposes to take with respect thereto.

 

6.04     Payment of Tax Obligations.  Pay and discharge, or cause to be paid and
discharged, as the same shall become due and payable, all its Federal and state
Tax liabilities and all other Tax liabilities upon it or its properties or
assets, unless (a) the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or such Subsidiary or (b) the failure to make such payment or
discharge such liability would not reasonably be expected to result in a
Material Adverse Effect.

 

6.05     Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and, to the extent legally applicable
in the relevant jurisdiction, good standing under the Laws of the jurisdiction
of its organization except (i) in a transaction permitted by Section 7.02;
(ii) in the situation where a Subsidiary has no operations or revenues; or
(iii) solely with respect to any Subsidiary, where the failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses,
approvals and franchises in each case which are necessary in the normal conduct
of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

6.06     Maintenance of Insurance.  Maintain self-insurance or insurance with
financially sound and reputable insurance companies (which may include captive
insurance company that is an Affiliate of the Borrower), with respect to its
properties and business against loss or damage, to such extent and against such
risks, as is customary for similarly situated Persons engaged in the same or
similar businesses.

 

6.07     Compliance with Laws.  Comply in all material respects with the
requirements

 

47

--------------------------------------------------------------------------------


 

of all applicable Laws (including, without limitation, all applicable
Environmental Laws, Securities Laws, ERISA laws, and all food and drug and
health care and medical related Laws and laws regulating contractors to foreign,
Federal, state and local governments applicable to it and its properties) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 

6.08     Books and Records.  Maintain proper books of record and account as
would permit the preparation of financial statements in accordance with GAAP, in
which full, true and correct entries shall be made of all material financial
transactions and material matters involving the assets and business of the
Borrower or any of its Subsidiaries.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any contingent, unasserted indemnification
obligations) shall remain unpaid or unsatisfied, the Borrower shall not, nor
shall it permit any Material Subsidiary to, directly or indirectly:

 

7.01     Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)        Liens pursuant to any Loan Document;

 

(b)        Liens existing on property owned or leased by any Person at the time
it becomes a Subsidiary or is merged into the Borrower or a Subsidiary (other
than any such Lien created in contemplation thereof);

 

(c)        Liens existing on property at the time of the acquisition thereof by
the Borrower or any Subsidiary (other than any such Lien created in
contemplation thereof);

 

(d)       Liens existing on the date hereof and any renewals, extensions or
replacements thereof, provided that (i) the property covered thereby has not
changed and (ii) the amount secured or benefited thereby is not increased;

 

(e)        Liens arising by reason of deposit with, or the giving of any form of
security to, any Governmental Authority or any body created or approved by law
or governmental regulation;

 

(f)        Liens securing Indebtedness of a Subsidiary owed to the Borrower or
another Subsidiary;

 

(g)        Liens for Taxes which are not delinquent or remain payable without
penalty, or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing forfeiture of
property subject thereto and for which adequate reserves

 

48

--------------------------------------------------------------------------------


 

with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, or to the extent non-payment thereof is permitted under
Section 6.04;

 

(h)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days or which are being contested
in good faith and by appropriate proceedings which proceedings have the effect
of preventing the forfeiture of the property subject thereto and for which
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(i)         pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(j)         deposits and other liens to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations (other than
Indebtedness) incurred in the ordinary course of business;

 

(k)        easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(l)         Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h); provided that enforcement of such
Liens is effectively stayed;

 

(m)       licenses, leases, sublicenses or subleases of the Borrower or any
Subsidiary granted to others and not interfering in any material respect with
the ordinary conduct of the business of the Borrower or any such Subsidiary;

 

(n)        Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower or any
Subsidiary in the ordinary course of business;

 

(o)        Liens on goods (and the documents of title related thereto), the
purchase price of which is financed by a documentary letter of credit issued for
the account of the Borrower or any Subsidiary; provided that any such Lien
secures only the obligations of the Borrower or such Subsidiary in respect of
such letters of credit;

 

(p)        Liens arising solely by virtue of any banker’s liens, rights of
set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a creditor depository institution, including those involving
pooled accounts and netting arrangements; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by us in excess of those set forth by regulations promulgated by
FRB, and (ii) such deposit account is not intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution;

 

49

--------------------------------------------------------------------------------


 

(q)        Liens granted by the Borrower or any of its Subsidiaries securing
Capital Lease Obligations or purchase money Indebtedness (including any
refinancings and extensions thereof); provided that such Lien shall extend in
each case only to the property financed with such Indebtedness and proceeds
thereof;

 

(r)        Liens provided to secure liabilities to insurance carriers or self
insurance arrangements in the ordinary course of business;

 

(s)        zoning, building codes and other land use law or regulations
regulating the use or occupancy of the Borrower’s or any Subsidiary’s property
or the activities conducted thereon which are imposed by any Governmental
Authority having jurisdiction over such property which are not violated by the
current use or occupancy of such property in the operation of the business
conducted thereon;

 

(t)        Liens securing industrial development, pollution control or similar
revenue bonds;

 

(u)        Liens securing reimbursement obligations with respect to letters of
credit arising by operation of law under Section 5-118(a) of the Uniform
Commercial Code;

 

(v)        Liens not otherwise permitted in this Section 7.01 which secure
obligations not exceeding in the aggregate principal amount 20% of the
Consolidated Net Tangible Assets of the Borrower and its Subsidiaries, at the
time such Liens are created, for all such Liens granted and still in effect
pursuant to this clause (v); and

 

(w)       any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any permitted Lien referred
to in this Section 7.01 above, inclusive of any Lien existing at the date of
this Agreement; provided that, unless otherwise noted above, the obligation
secured by such new Lien shall not extend beyond the property subject to the
existing Lien and be greater in amount than the obligations secured by the Lien
extended, renewed or replaced (plus an amount in respect of reasonable financing
fees and related transaction costs).

 

Notwithstanding the foregoing, if the Tender Offer is consummated but not the
Merger, this Section 7.01 shall not apply to any Equity Interests of the Target
owned by the Borrower or its Subsidiaries for so long as such Equity Interests
constitute Margin Stock.

 

7.02     Fundamental Changes; Dispositions of Assets. The Borrower will not
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of, or permit any of its Subsidiaries to Dispose of (whether in one transaction
or in a series of transactions), all or substantially all of the assets (whether
now owned or hereafter acquired) of the Borrower and its Subsidiaries, taken as
a whole, to or in favor of any Person, except that:

 

(a)        any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; and

 

(b)        the Borrower may merge or consolidate with or into another Person,
provided that (i) the Borrower shall be the continuing or surviving Person, and
(ii) no Default or Event of

 

50

--------------------------------------------------------------------------------


 

Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

 

Notwithstanding the foregoing, if the Tender Offer is consummated but not the
Merger, this Section 7.02 shall not apply to any Equity Interests of the Target
owned by the Borrower or its Subsidiaries for so long as such Equity Interests
constitute Margin Stock.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)        Non-Payment.  The Borrower fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan of the Borrower, 
(ii) within five Business Days after the same becomes due, any interest on any
Loan of the Borrower, or (iii) within ten Business Days after the same becomes
due, any fee or any other amount (other than an amount referred to in clauses
(i) and (ii) above) due from the Borrower hereunder or under any other Loan
Document; or

 

(b)        Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of (i) Section 6.03(a) and such
default shall continue unremedied for a period of five Business Days or
(ii) ARTICLE VII; or

 

(c)        Other Defaults.  The Borrower fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or 8.01(b)) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt of notice thereof from the Administrative
Agent at the request of any Lender; or

 

(d)       Representations and Warranties.   (i) Any Specified Representation or
Acquisition Agreement Representation shall be incorrect or misleading in any
material respect when made or deemed made (and with respect to any Acquisition
Agreement Representation, solely to the extent the inaccuracy of such
representation is a condition to the Borrower’s obligation to close the Tender
Offer) or (ii) any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Borrower herein, or in any other Loan
Document to which it is a party, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e)        Cross-Default.  (i) The Borrower or any Material Subsidiary, as
applicable, (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of

 

51

--------------------------------------------------------------------------------


 

notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower as a result thereof is greater than the
Threshold Amount and is not paid when due after giving effect to any applicable
grace period; or

 

(f)        Insolvency Proceedings, Etc.  The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, examiner or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, examiner or similar officer is appointed without the
application or consent of such Persons and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Persons or to all or any material part of
its property is instituted without the consent of such Persons and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)        Inability to Pay Debts; Attachment.  The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due; or

 

(h)        Judgments.  There is entered against the Borrower one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by insurance as to which the
insurer does not deny coverage) and there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)         ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan and in each case in
clause (i) or (ii) such event or condition, together with all other such events
or conditions, would reasonably be expected to have a Material Adverse Effect;
or

 

(j)         Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; the Borrower
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or the Borrower denies that it has any or further
liability or

 

52

--------------------------------------------------------------------------------


 

obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document to which it is a party; or

 

(k)        Change of Control.  There occurs any Change of Control.

 

8.02     Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(b)        exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for other applicable relief with respect to the Borrower under the
Bankruptcy Code of the United States specified in Sections 8.01(f) or 8.01(g),
the obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

 

8.03     Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall, subject to the
provisions of Section 2.12, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
ARTICLE III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees and interest on the Loans, ratably among the Lenders in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

53

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower as its interests appear or as otherwise required by Law.

 

8.04     Clean-up Period.  Notwithstanding anything to the contrary in this
Agreement, if during the 30-day period following the Closing Date (the “Clean-up
Period”), a matter or circumstance exists which constitutes a Default or Event
of Default, that matter or circumstance will not constitute a Default or Event
of Default, as applicable, provided that (i) the matter or circumstance does not
constitute a Default or an Event of Default incapable of being cured,
(ii) reasonable steps are being taken to cure that matter or circumstance and
(iii) such Default or Event of Default is cured or otherwise ceases to exist
within such 30-day period following the Closing Date.  For the avoidance of
doubt, nothing in this Section 8.04 shall effect the conditions precedent set
forth in ARTICLE IV.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01     Appointment and Authority.

 

Each of the Lenders hereby irrevocably appoints Bank of America, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this ARTICLE IX are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

9.02     Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor to, or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

9.03     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in

 

54

--------------------------------------------------------------------------------


 

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law; and

 

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence, willful misconduct or bad faith.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for, or have any duty to
ascertain or inquire into, (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05     Delegation of Duties.  The Administrative Agent may perform any and all
of its

 

55

--------------------------------------------------------------------------------


 

duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
ARTICLE IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

 

9.06     Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor administrative
agent, which shall be a bank reasonably satisfactory to the Borrower (absent the
existence of an Event of Default) with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York; provided that
in no event shall any such successor administrative agent be a Defaulting Lender
or a Disqualified Institution.  If no such successor administrative agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor administrative agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
administrative agent as provided for above in this Section 9.06.  Upon the
acceptance of a successor administrative agent’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.06).  The fees payable by the Borrower to a successor administrative
agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this ARTICLE IX and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on

 

56

--------------------------------------------------------------------------------


 

such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

9.08     No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
the Arrangers  and the Syndication Agent shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in their capacities, as applicable, as the Administrative Agent or a Lender
hereunder.

 

9.09     Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.10     Withholding.  To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the IRS or any other

 

57

--------------------------------------------------------------------------------


 

Governmental Authority, or the IRS or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

ARTICLE X
MISCELLANEOUS

 

10.01   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)        waive any condition set forth in Section 4.02(a) or
Section 4.02(a) without the written consent of the Administrative Agent;

 

(b)        extend or increase the Commitment of any Lender under a Facility (or
reinstate any Commitment of any Lender terminated pursuant to Section 8.02 with
respect to such Facility) without the written consent of such Lender;

 

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

(e)        change Section 2.11 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; and

 

(f)        change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

58

--------------------------------------------------------------------------------


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the respective parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Lender with respect to any
Facility may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding anything in this Section 10.01 to the contrary, to the extent an
amendment, waiver or consent solely relates to one Facility then only the
consent of a majority of the Lenders under such  Facility shall be required for
such amendment, waiver or consent; provided further, that in the event such
amendment, waiver or consent affects or otherwise only impacts the Lenders under
one Facility, then only the written consent of each Lender under such Facility
directly affected thereby shall be required for such amendment, waiver or
consent.

 

Notwithstanding anything in this Section 10.01 to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error, ambiguity, defect, inconsistency or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision, and, in each case, such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders to the Administrative Agent
within ten Business Days following receipt of notice thereof.

 

10.02   Notices; Effectiveness; Electronic Communications.

 

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)         if to the Borrower or the Administrative Agent, to the address,
telecopier number or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire) then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower.

 

59

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in Section 10.02(b).

 

(b)        Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent may,
in its discretion, or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless otherwise agreed
by the Borrower or the Administrative Agent, as applicable, pursuant to the
preceding sentence, it is understood and agreed that electronic communications
to the Borrower or the Administrative Agent shall not constitute effective
notice to the Borrower or the Administrative Agent, respectively.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)        The Platform.  INTRALINKS OR ANOTHER SIMILAR ELECTRONIC SYSTEM (THE
“PLATFORM”) IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE MATERIALS
AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER HEREUNDER (THE
“BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, willful misconduct or bad
faith of such Agent Party; provided, however, that in no event shall any Agent
Party have any liability to the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)       Change of Address, Etc.  Each of the Borrower and the Administrative
Agent  may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each of the Lenders (each a “Public Lender”) who have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)        Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by the Borrower, except to the extent
that loss, cost, expense or liability is determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, willful misconduct or bad faith of such Person.

 

(f)        All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

61

--------------------------------------------------------------------------------


 

10.03   No Waiver; Cumulative Remedies; Enforcement.

 

(a)        No failure by any Lender or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

(b)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11) or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and(c) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04   Expenses; Indemnity; Damage Waiver.

 

(a)        Costs and Expenses.  The Borrower shall pay (i) all reasonable,
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including (a) the reasonable, invoiced out-of-pocket fees, charges
and disbursements of one primary counsel for the Administrative Agent (and one
additional counsel for any actual or reasonably perceived conflict of interest,
where the Persons affected by such conflict inform the Borrower in writing of
the existence of such conflict of interest, and, if reasonably deemed necessary
by the Administrative Agent, one special or regulatory counsel in multiple
jurisdictions or one local counsel in each relevant jurisdiction (but no other
counsels)) and (b) reasonable invoiced out-of-pocket due diligence expenses), in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable, invoiced fees, charges and disbursements of one
primary counsel for the Administrative Agent and the Lenders (and one additional
counsel for any actual or reasonably perceived conflict of interest, where the
Persons affected by such conflict inform the Borrower in writing of the
existence of such conflict of interest, and, if

 

62

--------------------------------------------------------------------------------


 

reasonably deemed necessary by the Administrative Agent, one special or
regulatory counsel in multiple jurisdictions or one local counsel in each
relevant jurisdiction (but no other counsels)) in connection with the
enforcement or protection of its rights (a) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04, or
(b) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)        Indemnification by the Borrower.  The Borrower will indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons and their respective successors and
assigns (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
reasonable invoiced out-of-pocket expenses (including the reasonable invoiced
out-of-pocket fees, disbursements and other charges of one outside counsel to
all Indemnitees (and one additional counsel for any actual or reasonably
perceived conflict of interest, where the Persons affected by such conflict
inform the Borrower in writing of the existence of such conflict of interest,
and, if reasonably deemed necessary by the Administrative Agent, one special or
regulatory counsel in multiple jurisdictions and one local counsel in each
relevant jurisdiction (but no other counsels))) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, its equityholders or creditors, or
an Indemnitee, and regardless of whether any Indemnitee is a party thereto, in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or reasonable invoiced out-of-pocket
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the (a) gross negligence, willful
misconduct or bad faith of such Indemnitee or (b) a material breach of the
obligations of such Indemnitee under the Loan Documents or (y) arises from any
dispute solely among Indemnitees (other than claims against any Indemnitee in
its capacity or in fulfilling its role as an Administrative Agent or Arranger
under this Agreement) other than as a result of any act or omission by the
Borrower.  The Borrower shall not, without the prior written consent of the
relevant Indemnitee (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened investigation, litigation or
proceeding against an Indemnitee in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such investigation, litigation or proceeding and (ii) does
not include any statement as to any

 

63

--------------------------------------------------------------------------------


 

admission of fault.  This Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 10.04(a) or
10.04(b) to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party thereof, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent)  in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this Section 10.04(c) are
subject to the provisions of Section 2.10(d).

 

(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable Law, no party hereto may assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability (whether direct or indirect,
in contract or tort or otherwise), for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided that
the foregoing shall not limit in any manner whatsoever the Borrower’s
indemnification obligations hereunder to the extent such damages are required to
be indemnified against pursuant to Section 10.04(b).  No Indemnitee referred to
in Section 10.04(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except for direct, actual damages,
to the extent such damages are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee.

 

(e)        Payments.  All amounts due under this Section 10.04 shall be payable
promptly after demand therefor.

 

(f)        Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05   Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery,

 

64

--------------------------------------------------------------------------------


 

the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligation of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06   Successors and Assigns.

 

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that: (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender; and (ii) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an assignee in accordance with the
provisions of Section 10.06(b), (B) by way of participation in accordance with
the provisions of Section 10.06(d), or (C) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(b) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment with respect to any
Facility and the Loans at the time owing to it under any Facility); provided
that any such assignment shall be subject to the following conditions:

 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)       in the case of any assignment not described in Section 10.06(b)(i)(A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) in respect of a Facility or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender under a Facility subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is

 

65

--------------------------------------------------------------------------------


 

specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 with respect to such Facility and $1,000,000 increments in
excess thereof, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by Section 10.06(b)(i) and, in addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender, an Approved Fund or a “Lender” under
and as defined in the Existing Credit Agreement; and

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee payable by the assignor or
assignee as agreed to between such parties in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender

 

66

--------------------------------------------------------------------------------


 

hereunder, would constitute any of the foregoing Persons described in this
clause (B), (C) to any Disqualified Institution or (D) to a natural person.

 

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05 and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.06(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).

 

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s office
in the United States a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent

 

67

--------------------------------------------------------------------------------


 

shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender, a Disqualified
Institution or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that directly
affects such Participant.  Subject to Section 10.06(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01, Section 3.04
and Section 3.05 and subject to the requirements and limitations therein to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b).  To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.11 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other rights or obligations under the Loan Documents (each such register, a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of any Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans made hereunder or other rights or obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in a
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes hereunder notwithstanding any
notice to the contrary.

 

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and

 

68

--------------------------------------------------------------------------------


 

such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over it; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

10.07   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) or
required by applicable Law or regulations or by any subpoena or similar legal
process (in which case the Administrative Agent and the Lenders agree to inform
the Borrower promptly thereof (unless prohibited by law, rule or regulation and
except in connection with any order or request as part of a regulatory
examination or other regulatory request)), (c) to any other party hereto, (d) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (e) subject
to an agreement containing provisions not less restrictive than those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(f) with the prior written consent of the Borrower or (g) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.07 or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any of its Subsidiaries or Affiliates;
provided that in no event shall disclosure be made to any Disqualified
Institution.

 

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or any of its Subsidiaries,

 

69

--------------------------------------------------------------------------------


 

(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08   Right of Setoff.  If an Event of Default under Section 8.01(a) or an
acceleration of the Loans shall have occurred and be continuing with respect to
the Borrower, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) of the Borrower at
any time held and other obligations (in whatever currency) at any time owing by
such Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.11 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and

 

70

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.02, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

10.11   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.02, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13   Replacement of Lenders.

 

(a)        If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)         the Borrower shall have paid to the Administrative Agent fifty
percent (50%) of the assignment fee specified in Section 10.06(b)(iv);

 

71

--------------------------------------------------------------------------------


 

(ii)                              such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.01, Section 3.04
or Section 3.05) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

(iii)                          in the case of any such assignment resulting from
a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                          such assignment does not conflict with applicable
Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(b)                              If any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each Lender directly affected thereby and
that has been approved by the Required Lenders, the Borrower may replace such
non-consenting Lender in accordance with clause (a) above; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.14            Governing Law; Jurisdiction; Etc.

 

(a)                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                              SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN

 

72

--------------------------------------------------------------------------------


 

DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)                               WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 10.14(b).  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                             SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16            PATRIOT Act Notice.  Each Lender that is subject to hereto and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with such Act.

 

10.17            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges that:

 

73

--------------------------------------------------------------------------------


 

(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, or any
other Person and (B) each of the Administrative Agent and the Lenders has no
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Administrative
Agent and the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower.  To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.18            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability  in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

10.19            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal

 

74

--------------------------------------------------------------------------------


 

banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent against such loss.  If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower (or to any other Person who may be entitled
thereto under applicable Law).

 

10.20            Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent and the Borrower or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor the Borrower is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent and the
Borrower pursuant to procedures mutually agreed.

 

[Signature Pages Follow]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GILEAD SCIENCES, INC., as the Borrower

 

 

 

By:

/s/ Robin L. Washington

 

 

 

 

 

Name:

Robin L. Washington

 

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Joseph L. Corah

 

 

 

 

 

Name:

Joseph L. Corah

 

 

 

 

 

 

Title:

Director

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Kirk Tesch

 

 

 

 

 

 

Name:

Kirk Tesch

 

 

 

 

 

 

Title:

Managing Director

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC, as a Lender

 

 

 

 

 

By:

/s/ Craig J. Malloy

 

 

 

 

 

 

Name:

Craig J. Malloy

 

 

 

 

 

 

Title:

Director

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa Chiu

 

 

 

 

 

 

Name:

Vanessa Chiu

 

 

 

 

 

 

Title:

Executive Director

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

 

 

 

 

Name:

Michael King

 

 

 

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Brian McNany

 

 

 

 

 

 

Name:

Brian McNany

 

 

 

 

 

 

Title:

Director

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Thomas T. Hou

 

 

 

 

 

 

Name:

Thomas T. Hou

 

 

 

 

 

 

Title:

Managing Director

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

Mizuho Bank, Ltd.

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

 

 

 

 

Name:

Bertram H. Tang

 

 

 

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

 

 

 

By:

/s/ Katsuyuki Kuho

 

 

 

 

 

 

Name:

Katsuyuski Kuho

 

 

 

 

 

 

Title:

Managing Director

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANKS USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Annie Carr

 

 

 

 

 

 

Name:

Annie Carr

 

 

 

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank N.A.,

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Marni McManus

 

 

 

 

 

 

Name:

Marni McManus

 

 

 

 

 

 

Title:

Vice President

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Bemben

 

 

 

 

 

 

Name:

Kevin Bemben

 

 

 

 

 

 

Title:

Authorized Signatory

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association,

 

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David C. Mruk

 

 

 

 

 

 

Name:

David C. Mruk

 

 

 

 

 

 

Title:

SVP

 

[Signature Page to Term Loan Facility Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

364-Day Term
Commitments

Three-Year
Term
Commitments

Five-Year
Term
Commitments

Total
Commitments

Applicable
Percentage

Bank of America, N.A.

$150,000,000

$375,000,000

$375,000,000

$900,000,000

15.00%

Wells Fargo Bank, National Association

$150,000,000

$375,000,000

$375,000,000

$900,000,000

15.00%

Barclays Bank PLC

$100,000,000

$250,000,000

$250,000,000

$600,000,000

10.00%

JPMorgan Chase Bank, N.A.

$100,000,000

$250,000,000

$250,000,000

$600,000,000

10.00%

Morgan Stanley Senior Funding, Inc.

$100,000,000

$250,000,000

$250,000,000

$600,000,000

10.00%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

HSBC Bank USA, N.A.

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

Mizuho Bank (USA)

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

Sumitomo Mitsui Banking Corporation

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

Goldman Sachs Bank USA

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

Citibank, N.A.

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

Royal Bank of Canada

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

U.S. Bank National Association

$50,000,000

$125,000,000

$125,000,000

$300,000,000

5.00%

Total

$1,000,000,000

$2,500,000,000

$2,500,000,000

$6,000,000,000

100.0%

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICE

 

BORROWER:

 

GILEAD SCIENCES, INC.
333 Lakeside Drive
Foster City, CA  94404
Attention:  Brad Vollmer
Telephone:  650-522-2331
E-mail:  brad.vollmer@Gilead.com
Website:  www.Gilead.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office (for payments and Loan Notices):
BANK OF AMERICA, N.A.
Mail Code: NC1-001-05-46
101 N. Tryon Street
Charlotte, NC 28255
Attention: Charles Hensley
Telephone:  980-388-3225
Telecopier:  704-719-5362
E-mail:  charles.hensley@baml.com

 

Wire Instructions:
BANK OF AMERICA, N.A., NEW YORK, NY
ABA# 026009593
Account Name: Corporate Credit Services
Account No.:  1366072250600
Ref:  Gilead Sciences, Inc.
Attn.: Corporate Credit Services

 

Other Notices as Administrative Agent:
BANK OF AMERICA, N.A.,
AGENCY MANAGEMENT
Mail Code:  CA5-705-04-09
555 California Street, 4th Floor
San Francisco, CA 94104
Attention:  Aamir Saleem
Telephone:  415-436-2769
Telecopier:  415-503-5089
E-mail:  aamir.saleem@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

 

Date:  ___________, _____

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Facility Credit Agreement, dated as
of September 8, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gilead Sciences, Inc., a Delaware
corporation, as the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

Pursuant to Section 2.02(a) of the Agreement, the undersigned hereby requests
(select one):

 

¨  A Borrowing of
Loans                                                                                                                    
¨  A conversion of Loans

 

¨  A continuation of Eurodollar Rate Loans

 

1.         On _______________________________ (a Business Day).

 

2.         In the principal amount of $_____________.

 

3.         Comprised of _________________________.

[Type of Loan requested:  Base Rate or Eurodollar Rate]

4.                  Under the ____________________________.

[Specify which facility the Borrowing is requested under: 364-Day Term Facility,
Three-Year Term Facility or Five-Year Term Facility]

 

 

For Eurodollar Rate Loans:  with an Interest Period1 of __________ months.2

 

The Borrowing, if any, requested herein complies with Section 2.01 of the
Agreement.

 

 

[The remainder of this page intentionally left blank]

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  Specify Interest Period requested for each of the 364-Day Term Loans,
Three-Year Term Loans and Five-Year Term Loans.

 

2                  One, two, three or six months (or, twelve months or a shorter
period, subject to availability to all relevant Lenders).

 

--------------------------------------------------------------------------------


 

 

GILEAD SCIENCES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

___________, 20__

 

 

FOR VALUE RECEIVED, the undersigned, GILEAD SCIENCES, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to _____________________
(the “Lender”) or its registered assigns permitted by the Agreement (as
hereinafter defined), in accordance with the provisions of the Agreement, the
principal amount of [_________________] ($[__________]), or, if less, the
aggregate unpaid principal amount of all outstanding Loans from time to time
made by the Lender to the Borrower under that certain Term Loan Facility Credit
Agreement, dated as of September 8, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
outstanding Loan of the Borrower from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due under the Agreement, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part, without premium or
penalty, subject to the terms and conditions provided therein.  If one or more
of the Events of Default specified in the Agreement occurs and is continuing,
all amounts then remaining unpaid on this Note shall become under certain
circumstances, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender to the Borrower shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans to the
Borrower, payments or prepayments with respect thereto, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Rate Loans, the length of each Interest Period with respect
thereto.  Each such endorsement shall constitute prima facie evidence of the
accuracy of the information absent manifest error.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[The remainder of this page intentionally left blank]

 

B-2

--------------------------------------------------------------------------------


 

 

GILEAD SCIENCES, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

LOANS, CONVERSIONS, CONTINUATIONS AND PAYMENTS
WITH RESPECT TO THE LOANS

 

 

Date

Type of
Loan Made

Amount of
Loan
Made

Amount
Converted

End of
Interest
Period

Amount of
Principal
or Interest
Paid This
Date

Outstanding
Principal
Balance
This Date

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

________________, 20__

 

Financial Statement Date: ________, ____

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

 

Reference is made to that certain Term Loan Facility Credit Agreement, dated as
of September 8, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Gilead Sciences, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

Pursuant to Section 6.02(a) of the Agreement, the undersigned Responsible
Officer hereby certifies as of the date hereof that he/she is an authorized
officer of the Borrower as denoted on the signature page hereto, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                    [Attached hereto as Schedule 1] [Included
in the Borrower’s most recent periodic reports filed with the SEC] are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower and its Subsidiaries ended as of
the above date, together with the report of a Registered Public Accounting Firm
required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                    [Attached hereto as Schedule 1] [Included
in the Borrower’s most recent periodic reports filed with the SEC] are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower and its Subsidiaries ended as of the above
date.

 

2.                                    The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a reasonably detailed review of the transactions and
financial condition of the Borrower and its Subsidiaries during the accounting
period covered by the attached financial statements.

 

3.                                    A review of the activities of the Borrower
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower
performed and observed all its Obligations under the Loan Documents, and

 

C-1

--------------------------------------------------------------------------------


 

To the knowledge of the undersigned, during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing, other than as set forth below:

 

Covenants or conditions not performed or observed:            [none]

 

Nature and status of any Default or Event of Default:          [none]

 

4.                                    The covenant analyses and information set
forth on Schedule 2 attached hereto are true and accurate on and as of the date
of this Certificate.

 

[The remainder of this page intentionally left blank]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
first date written above.

 

 

 

GILEAD SCIENCES, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Section 7.01(v) – Analysis of Obligations Secured by Liens

 

A.                                Obligations secured by Liens in effect
permitted by Section 7.01(v):

 

$                    

 

 

 

B.                                 Consolidated Net Tangible Assets of the
Borrower and its Subsidiaries [as of the last day of the fiscal quarter of the
financial statements delivered pursuant to the last Compliance Certificate
delivered]:

 

$                    

 

 

 

C.                                 Amount of obligations secured by Liens
permitted by Section 7.01(v) (Line A) as a percentage of Consolidated Net
Tangible Assets (Line B):

 

[     ]%

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified in item 6 below of all
of such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the Credit Agreement and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly

 

--------------------------------------------------------------------------------

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3  Select as appropriate.

 

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

--------------------------------------------------------------------------------


 

provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                    Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

2.                                    Assignee[s]:

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                    Borrower: Gilead Sciences, Inc.

 

4.                                    Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement.

 

5.                                    Credit Agreement: Term Loan Facility
Credit Agreement, dated as of September 8, 2017, among Gilead Sciences, Inc.,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

6.                                    Assigned Interest[s]:

 

 

 

 

Assignor[s]5

 

 

 

Assignee[s]6

Aggregate

Amount of

Commitment/Loans

for all Lenders7

Amount of

Commitment/
Loans

Assigned

Percentage

Assigned of

Commitment/
Loans8

 

 

CUSIP

Number

364-Day
Term
Facility,
Three-Year
Term Facility
or Five-Year
Term Facility

 

 

 

$________________

 

$_________

 

____________%

 

 

 

 

 

$________________

 

$_________

 

____________%

 

 

 

 

 

$________________

 

$_________

 

____________%

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

5  List each Assignor, as appropriate.

 

6  List each Assignee, as appropriate.

 

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

D-2

--------------------------------------------------------------------------------


 

[7.                               Trade Date:                   
__________________]9

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[The remainder of this page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE[S]

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

[Consented to and]10 Accepted:

 

 

 

 

 

Bank of America, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:]11

 

 

 

 

 

GILEAD SCIENCES, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

11  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

D-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                        Representations and Warranties.

 

1.1.            Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any other instrument or document furnished pursuant thereto,
(iii) the financial condition of the Borrower, any of its respective
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.            Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Sections 10.06(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Sections 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms

 

D-5

--------------------------------------------------------------------------------


 

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.                        Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                        General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Facility Credit Agreement, dated as
of September 8, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Gilead
Sciences, Inc., a Delaware corporation, as the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

Date: ________ __, 20[  ]

 

E-1-1

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Facility Credit Agreement, dated as
of September 8, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Gilead
Sciences, Inc., a Delaware corporation, as the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

Date: ________ __, 20[  ]

 

E-2-1

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Facility Credit Agreement, dated as
of September 8, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Gilead
Sciences, Inc., a Delaware corporation, as the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

Date: ________ __, 20[  ]

 

E-3-1

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Facility Credit Agreement, dated as
of September 8, 2017 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Gilead
Sciences, Inc., a Delaware corporation, as the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

Date: ________ __, 20[  ]

 

E-4-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

 

 

See attached.

 

F-1

--------------------------------------------------------------------------------


 

1 ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY) C O N F I D E N T I A L I N F
O R M A T I O N 1. Information as of date (enter date): Borrower or Deal Name:
Gilead Sciences Inc. 2. 3. Legal Name of Lender of Record for Signature Page:
Markit Entity Identifier (MEI) #: Fund Manager Name (if applicable): Legal
Address from Tax Document of Lender of Record: Country: Address: City:
State/Province: Postal Code: 4. Domestic Funding Address: 5. Eurodollar Funding
Address (if different than #4): Street Address: Suite/ Mail Code: Street
Address: Suite/ Mail Code: City: Postal Code: State: City: Postal Code: State:
Country: Country: 6. Credit Contact Information: Syndicate level information
(which may contain material non-public information about the Borrower and its
related parties or their respective securities will be made available to the
Credit Contact(s). The Credit Contacts identified must be able to receive such
information in accordance with his/her institution's compliance procedures and
applicable laws, including Federal and State securities laws. Primary Credit
Contact: Secondary Credit Contact: First Name: Middle Name: Last Name: Title:
Street Address: Suite/Mail Code: City: State: Postal Code: Country: Office
Telephone #: Office Facsimile #: Work E-Mail Address: SyndTrak E-Mail Address:
First Name: Middle Name: Last Name: Title: Street Address: Suite/Mail Code:
City: State: Postal Code: Country: Office Telephone #: Office Facsimile #: Work
E-Mail Address: SyndTrak E-Mail Address: Additional SyndTrak User Access: Enter
E-Mail Addresses of any respective contact who should have access to SyndTrak
below. SyndTrak E-Mail Addresses: NOV 2016

[g215581ki19i001.gif]

 


2 ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY) C O N F I D E N T I A L I N F
O R M A T I O N Primary Operations Contact: Secondary Operations Contact: First:
Title: MI: Last: First: Title: MI: Last: Street Address: Suite/ Mail Code:
Street Address: Suite/ Mail Code: City: Postal Code: Telephone: State: City:
Postal Code: Telephone: State: Country: Facsimile: Country: Facsimile: E-Mail
Address: SyndTrak E-Mail Address: E-Mail Address: SyndTrak E-Mail Address: Does
Secondary Operations Contact need copy of notices? YES NO Letter of Credit
Contact: Draft Documentation Contact or Legal Counsel: First: Title: MI: Last:
First: Title: MI: Last: Street Address: Suite/ Mail Code: Street Address: Suite/
Mail Code: City: Postal Code: Telephone: State: City: Postal Code: Telephone:
State: Country: Facsimile: Country: Facsimile: E-Mail Address: E-Mail Address:
7. Lender’s Fed Wire Payment Instructions: Pay to: Bank Name: ABA #: City:
Account #: State: Account Name: Attention: 8. Lender’s Standby Letter of Credit,
Commercial Letter of Credit, and Bankers’ Acceptance Fed Wire Payment
Instructions (if applicable): Pay to: Bank Name: ABA #: City: Account #: State:
Account Name: Attention: Use Lender’s Fed Wire Payment Instructions in Section
#7 above? YES NO NOV 2016

[g215581ki19i002.gif]

 


3 ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY) C O N F I D E N T I A L I N F
O R M A T I O N 9. Lender’s Organizational Structure and Tax Status Please refer
to the enclosed withholding tax instructions below and then complete this
section accordingly: Lender Taxpayer Identification Number (TIN): - Tax
Withholding Form Delivered to Bank of America (check applicable one): W-9 W-8BEN
W-8BEN-E W-8ECI W-8EXP W-8IMY Tax Contact: First: Title: MI: Last: Street
Address: Suite/ Mail Code: City: Postal Code: Telephone: State: Country:
Facsimile: E-Mail Address: SyndTrak E-Mail Address: NON–U.S. LENDER INSTITUTIONS
1. Corporations: If your institution is organized outside of the United States,
is classified as a Corporation or other non-flow through entity for U.S. federal
income tax purposes, and is the beneficial owner of the interest and other
income it receives, you must complete one of the following three tax forms, as
applicable to your institution: a.) Form W-8BEN (Certificate of Foreign Status
of Beneficial Owner for United States Tax Withholding and Reporting (and a U.S.
Tax Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting). A U.S. taxpayer identification number is
required for any institution submitting a Form W-8 ECI. It is also required on
Form W-8BEN or Form W-8BEN-E for certain institutions claiming the benefits of a
tax treaty with the U.S. Please refer to the instructions when completing the
form applicable to your institution. 2. Flow-Through Entities If your
institution is organized outside the U.S., and is classified for U.S. federal
income tax purposes as either a Partnership, Trust, Qualified or Non-Qualified
Intermediary, or other non-U.S. flow-through entity, an original Form W-8IMY
(Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or Certain
U.S. branches for United States Tax Withholding and Reporting) must be completed
by the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please refer to the instructions when
completing this form NOV 2016

[g215581ki19i003.gif]

 


4 ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY) C O N F I D E N T I A L I N F
O R M A T I O N U.S. LENDER INSTITUTIONS: If your institution is incorporated or
organized within the United States, you must complete and return Form W-9
(Request for Taxpayer Identification Number and Certification). Pursuant to the
language contained in the tax section of the Credit Agreement, the applicable
tax form for your institution must be completed and returned on or prior to the
date on which your institution becomes a lender under this Credit Agreement.
Failure to provide the proper tax form when requested will subject your
institution to U.S. tax withholding. *Additional guidance and instructions as to
where to submit this documentation can be found at this link: IRS Tax Form Tool
Kit.pdf 10. Bank of America’s Payment Instructions: Pay to: Bank of America,
N.A. ABA # 026009593 New York, NY Account #: 1366072250600 Attn: Wire Clearing
Acct for Syn Loans - LIQ Ref: Gilead Sciences Inc. NOV 2016

[g215581ki19i004.gif]

 


 

EXHIBIT G

 

Form of Solvency Certificate

 

[___________], [____]

 

The undersigned, [___________], the Chief Financial Officer of Gilead
Sciences, Inc. (the “Borrower”), is familiar with the properties, businesses,
assets and liabilities of the Borrower and is duly authorized to execute this
certificate (this “Solvency Certificate”) on behalf of the Borrower.

 

This Solvency Certificate is delivered pursuant to Section 4.02(a)(iii) of the
Credit Agreement dated as of September 8, 2017 (the “Credit Agreement”; terms
defined therein unless otherwise defined herein being used herein as therein
defined) among the Borrower, each Lender from time to time party thereto, Bank
of America, N.A. (the “Administrative Agent”), and the other agents named
therein.

 

As used herein, “Company” means the Borrower.

 

1.                                    The undersigned certifies, on behalf of
the Borrower and not in her individual capacity, that she has made such
investigation and inquiries as to the financial condition of the Borrower as the
undersigned deems necessary and prudent for the purposes of providing this
Solvency Certificate.  The undersigned acknowledges that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Solvency
Certificate in connection with the making of Loans under the Credit Agreement.

 

2.                                    The undersigned certifies, on behalf of
the Borrower and not in her individual capacity, that (a) the financial
information, projections and assumptions which underlie and form the basis for
the representations made in this Solvency Certificate were made in good faith
and were based on assumptions reasonably believed by the Borrower to be fair in
light of the circumstances existing at the time made; and (b) for purposes of
providing this Solvency Certificate, the amount of contingent liabilities has
been computed as the amount that, in the light of all the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in her individual capacity, that, on the date hereof, before and after
giving effect to the Transactions (and the Loans made or to be made and other
obligations incurred or to be incurred on the Closing Date):

 

(i)                                  the fair value of the property of the
Company (including, for the avoidance of doubt, property consisting of the
residual equity value of the Company’s subsidiaries) is greater than the total
amount of liabilities, including contingent liabilities, of the Company;

 

(ii)                              the present fair salable value of the assets
of the Company (including, for the avoidance of doubt, property consisting of
the residual equity value of the Company’s subsidiaries) is greater than the
amount that will be required to pay the probable liability of the Company on the
sum of its debts and other liabilities, including contingent liabilities;

 

(iii)                          the Company has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond the Company’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise);

 

G-1

--------------------------------------------------------------------------------


 

(iv)                          the Company does not have unreasonably small
capital with which to conduct the businesses in which it is engaged as such
businesses are now conducted (and reflected in the Projections) and are proposed
to be conducted following the Closing Date; and

 

(v)                              the Company is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code and applicable
laws relating to fraudulent transfers and conveyances.

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in her capacity as the Chief Financial
Officer of the Borrower and not in her individual capacity.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

G-2

--------------------------------------------------------------------------------